Citation Nr: 0724921	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  96-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include renal pathology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2005, the Board remanded the issue to 
the RO for additional development.  Following completion of 
the development, the case was returned to the Board for 
further appellate consideration in December 2006.

In April 2007, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion. The requested opinion was received at the Board in 
May 2007.  The VHA report was forwarded to The American 
Legion, who has served as the veteran's representative in 
this appeal.  The American Legion presented additional 
argument in July 2007. The case is now ready for appellate 
review.


FINDING OF FACT

The competent medical evidence of record indicates that it is 
at least as likely as not that hypertension and renal 
pathology began during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, 
hypertension with renal pathology was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided a notice 
letter in March 2003, which informed the veteran of what 
evidence is needed to substantiate the claim, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter after the initial adverse 
decision, however.  Thus a timing defect has occurred.  In 
order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA did strictly comply.  The Board remanded the 
case in December 2005 for compliance with the notice 
provisions.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  

In June 2007, the veteran informed VA that there is no 
further evidence to submit.  Thus, the Board's adjudication 
of the claim will not be unfairly prejudicial to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out additional notice requirements under VA's duty to assist 
and to notify.  Additionally, this must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In March and July 2006, VA provided the additional notice 
recommended by the Court.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by the service medical 
records, or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The service medical records reflect that the veteran suffered 
a fall during active service in 1975.  A kidney contusion 
resulted, which was considered insignificant at the time.  A 
kidney calcification was shown in X-ray in November 1975.  In 
July 2006, a VA examiner determined that the calcification 
shown in 1975 was unrelated to current kidney pathology.  The 
examiner did not comment on the date of onset of 
hypertension.

In May 2007, another VA physician offered an opinion.  After 
reviewing the relevant medical history, including the 
circumstances of the 1975 renal injury and the blood pressure 
readings taken subsequently, the physician concluded, "It is 
therefore very likely that the kidney problems did start 
during Service.  Hypertension was a complication of renal 
injury."

The Board finds the above medical opinion to be persuasive, 
as it is based on correct facts.  No physician has opined 
that hypertension did not begin during active service.  
Therefore, the competent medical evidence (see 38 C.F.R. 
§ 3.159, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)) favors the claim.  After consideration of all 
evidence of record, the Board finds that the evidence is 
favorable.  Service connection for hypertension and renal 
pathology must be granted.  




ORDER

Service connection for hypertension, to include renal 
pathology, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


